Citation Nr: 0204384	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  98-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The Board in January 
2001 remanded to the RO the matter of the initial rating for 
PFB.  

In the January 2001 decision, the Board denied entitlement to 
service connection for tinea versicolor and a psychiatric 
disability which the veteran did not appeal.  The record 
includes transcripts (T) of the RO and Board hearings 
conducted in this appeal after the January 2001 Board remand.  


FINDINGS OF FACT

1.  PFB was located on an exposed surface with evidence of 
exudation and itching prior to February 12, 2001.

2.  On a facts found basis, from February 12, 2001 PFB is 
shown to be manifested by constant itching and residual 
scarring of the face that is disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PFB prior to February 12, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.118, Diagnostic Codes 7806, 7814 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

2.  The criteria for an initial rating of 30 percent for PFB 
from February 12, 2001 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.118, 
Diagnostic Codes 7806, 7814 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine."  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations 
(Diagnostic Codes 7807-7819).  Note: The most repugnant 
conditions may be submitted for Central Office rating with 
several unretouched photographs. Total disability ratings may 
be assigned without reference to the Central Office in the 
most severe cases of pemphigus and dermatitis exfoliativa 
with constitutional symptoms. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001). 

A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  When a claimant 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase, but that in either case, the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings."  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  The 
Board observes that the appellant has not indicated at any 
stage in this appeal that relevant evidence brought to the 
attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA and 
private records that are relevant to the current appeal.  The 
appellant did cooperate in completing development.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA treatment and the appellant met the obligation to 
assist with regard to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes two 
contemporaneous VA examinations, other VA medical records and 
non-VA medical records that collectively address the 
questions of importance in the initial disability 
determination.  Therefore, the Board believes there is no 
necessity for another medical examination or opinion or a 
need to obtain more recent VA outpatient reports that the 
veteran referred to in recent hearing testimony.  He 
testified at the first hearing that he felt a 30 percent 
rating was appropriate and the record now before the Board is 
sufficient to decide the claim with his intended rating in 
mind.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statement of the case, 
and other correspondence pertinent to the appeal.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim.  The record shows that the appellant 
was given ample opportunity to identify additional evidence 
that could support the claim and did submit evidence for 
consideration.  

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board has noted the representative directed argument at 
both hearings to the merits.  At the recent Board hearing it 
was not argued that the VCAA required remanding the claim 
again to the RO.  According to the Court, the VCAA is not an 
excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's level of 
impairment. The RO conscientiously developed the record to 
address the concerns mentioned in the written argument and 
testimony.  Further, a more recent comprehensive evaluation 
of PFB since the VA examination in February 2001 has not been 
reported.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


Initial rating for PFB

The rating under Diagnostic Code 7806 assesses, essentially, 
the presence of ulceration, exfoliation or crusting, itching, 
the surface area affected and systemic or nervous 
manifestations, repugnance or disfigurement as primary rating 
criteria for the ratings from 0 to 50 percent.  The veteran 
has been provided the rating criteria. The Board finds the 
current rating scheme as applied by the RO is appropriate for 
the veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); 38 C.F.R. §§ 4.20, 4.21.  The rating criteria for 
eczema are applied to PFB by analogy through tinea barbae 
(Diagnostic Code 7814).

The record from the initial rating determination in November 
1996 showed the initial claim in February 1996 was 
supplemented with VA and other medical records in addition to 
the service medical records.  The facial papules and 
irritation and chin scarring from PFB noted in service were 
not reported in more recent reports from the 1980's and early 
1990's.  The VA examiner in 1996 reported multiple small, 
pitted lesions of the face and neck that were also depicted 
in examination photographs.  The report instructed that 
photographs accompany disfiguring disorders but PFB was not 
the only diagnosis.  A VA outpatient report in 1994 noted the 
complaint of an off and on skin problem including the face.  
Other contemporaneous VA clinical records did not have 
specific references to PFB and medical records received from 
a correctional center noted it only by history. 

The veteran linked extensive itching and scratching to tinea 
versicolor, a nonservice-connected disorder, in a May 1996 
statement in support of his claim.  Thereafter his 
disagreement in 1997 discussed PFB and other skin disorders 
but itching was not described as constant.  A VA outpatient 
report from late 1997 expressly reported no sign of PFB, and 
dermatology clinic reports in 1998 did not assess PFB in 
reporting other skin diagnoses.  There were other more recent 
VA reports from early in 2000 that were also unremarkable 
regarding PFB. 

On the February 12, 2001 VA examination, the examiner noted 
some flesh colored papules in the beard area and diagnosed 
PFB and nonservice-connected skin disorders.  The examiner 
mentioned that by history the veteran had pruritus associated 
with eczema, tinea versicolor and xerosis.  The veteran's 
testimony before the Decision Review Officer was that he had 
constant shedding and scaling, that marks on his face were 
from PFB from shaving (T 1-2), that his face was disfigured 
and he had scarring from PFB (T 4) and that he had a regular 
problem with pustules (T 5).  He also stated he felt the 30 
percent rating applied to his level of disability (T 4).

An August 2001 VA dermatology clinic report was received that 
noted the veteran's dissatisfaction that the recent 
examination report did not note scars or pustules from PFB.  
The supplemental report added that he had many ice-pick scars 
on his cheeks, erythematous papules and hyperpigmented 
macules and patches and noted that be took medication for 
facial itching. 

At the Board hearing the veteran testified that he had 
recurring facial lesions that oozed (T 1-2), that 
disfigurement of his face was permanent (T 3-4), and that he 
had constant itching and used medication for it (T 5, 7).  He 
felt that the disability affected his work in customer 
service work but he indicated that a recently tried therapy 
had produced some relief (T 6-7).

Applying the probative evidence to the rating criteria leads 
the Board to conclude that an increased initial evaluation is 
warranted from February 2001 on a facts found basis.  The 
skin disorder, overall, appears to have reflected no more 
disability than the corresponding percentage evaluation of 10 
percent under Code 7806 would contemplate prior to that date.  
The basis for the initial 10 percent rating is readily 
apparent from the record that did not show findings more 
nearly approximating the constant itching, extensive lesions 
or disfigurement contemplated in the 30 percent criteria.  
There were many medical records that did not mention PFB, 
which weighs against a higher evaluation than 10 percent from 
February 1996.  Further, constant itching was not reported in 
the veteran's statements at that time for a higher rating.  
Thus, it was reasonable for the DRO to assign the 10 percent 
evaluation from February 1996.

However, the rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
applying the rating schedule liberally results in a 30 
percent evaluation for the PFB in view of the veteran's 
reference to constant problems since the February 12, 2001 
examination.  The hearing testimony appears to find 
corroboration in the examination report as amended with 
constant itching that requires medication and some 
disfigurement.  There is extensive involvement of the face 
with appreciable manifestations. 

The initial rating is not limited to the current level of 
disability, and the record viewed liberally appears to 
confirm overall a more symptomatic disability now than was 
reflected on the initial VA examination in 1996 and 
supporting records from that time.  The Board may assign 
different ratings for different periods in the initial rating 
determination on a facts found basis.  Currently, the record 
does reflect a disability that more nearly approximates the 
criteria for the 30 percent evaluation the veteran seeks in 
light of the recent examination as amended and his consistent 
hearing testimony.  However, the Board finds the 10 percent 
rating, but no more, is supported by the extent of 
involvement and itching as reported prior to the February 
2001 examination.  

However, although the Board is able to find that disabling 
manifestations more nearly approximate the criteria for a 30 
percent evaluation in view of the clinical evidence from the 
February 2001 examination and August 2001 treatment record 
and the testimony regarding the extent of his manifestations, 
clearly the 50 percent criteria for PFB are not shown and it 
is not argued that the disability more nearly approximates 
the criteria for that rating.  See for example AB v. Brown, 6 
Vet. App. 35 (1993).  It further appears that disfigurement 
is contemplated in the rating scheme under Diagnostic Code 
7806 and, therefore, that would preclude multiple ratings for 
facial scarring which also contemplates disfigurement under 
Diagnostic Code 7800.  The criteria are not wholly different.  
See Brady, Esteban and Fanning, all supra.


Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The RO did not consider an extraschedular evaluation in this 
case and did not discuss the criteria in the statement of the 
case.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case it has not been argued as applicable and the 
Board has granted an increase on a schedular basis.  Thus 
there is a potential for prejudice by a ruling on this phase 
of the claim for increase.  VAOPGCPREC 6-96.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board notes the veteran's 
testimony regarding current employment, the extent of 
treatment for the skin, and limitations he perceives that 
result from his disability.  Having reviewed the record with 
the extraschedular mandates in mind, the Board finds no basis 
to consider the matter further.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PFB prior to February 12, 2001, is denied.  Entitlement to an 
initial rating of 30 percent for PFB is granted from February 
12, 2001, subject to the regulations governing the payment of 
monetary awards.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

